Case 4:20-mc-00001-JPG-GCS Document 23 Filed 04/13/21 Page 1 of 5 Page ID #157




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


  IRON WORKERS OF ST. LOUIS DISTRICT
  COUNCIL PENSION TRUST,
  IRON WORKERS OF ST. LOUIS DISTRICT
  COUNCIL ANNUITY TRUST, and                                   Case No. 20–MC–00001–JPG–GCS
  IRON WORKERS OF ST. LOUIS DISTRICT
  COUNCIL WELFARE PLAN,
  Plaintiffs,

  v.

  EDWARDS STEEL INC. and
  CHRISTOPHER EDWARDS,
  Defendants.

                                             ORDER

        This is a post-judgment action. Before the Court is Magistrate Judge Gilbert Sison’s Report

 & Recommendation (“R. &. R.”). (ECF No. 19). For the reasons below, the Court:

               •   ADOPTS Magistrate Judge Sison’s R. &. R;

               •   ORDERS Defendant Edwards to produce the records
                   enumerated in the Edwards Citation to counsel for the
                   Plaintiffs/Judgment Creditors at 311 S. Wacker Drive,
                   Suite 1050, Chicago, Illinois 60606, within ten days;

               •   ORDERS Defendant Edwards to produce the records
                   enumerated in the ESI Citation to counsel for the
                   Plaintiffs/Judgment Creditors at 311 S. Wacker Drive,
                   Suite 1050, Chicago, Illinois 60606, within ten days;

               •   ORDERS Defendant Edwards to pay $2,830.30 in attorney’s
                   fees and costs incurred by the Plaintiffs/Judgment Creditors
                   related to the appearance on July 16, 2020, preparation for the
                   hearing and judgment debtor exam, and preparation of the
                   memorandum regarding contempt within ten days;
Case 4:20-mc-00001-JPG-GCS Document 23 Filed 04/13/21 Page 2 of 5 Page ID #158




                •   ORDERS Defendant Edwards to pay a $100.00 per-day
                    penalty, payable to the Plaintiffs/Judgment Creditors, for each
                    day that the records are not received by counsel for the
                    Plaintiffs/Judgment Creditors beyond the 10-day period for
                    production; and

                •   ORDERS Defendant Edwards to appear and answer questions
                    in a court-reported Judgment-Debtor Examination regarding
                    the defendants’ assets to be conducted via remote means.

  I.    PROCEDURAL & FACTUAL HISTORY

        In February 2020, the plaintiff-funds registered with this Court a default judgment entered

 in the Eastern District of Missouri. (ECF No. 1). The default judgment was “against Defendant

 Edwards Steel, Inc. in the amount of $29,891.69 . . . and against Defendants Edwards Steel, Inc.

 and Christopher Edwards, jointly and severally, in the amount of $300,160.10.” (Id. at 2). The case

 was automatically referred to Magistrate Judge Sison because it is a “supplemental proceeding[]

 to discover assets and aid execution of [a] judgment[] in [a] civil case[] pursuant to Federal Rule

 of Civil Procedure 69.” See SDIL-LR 72.1(a)(6).

        The plaintiff-funds served the defendants with citations to discover assets, (ECF Nos. 12-

 1, 12-2); and Judge Sison ordered the litigants to appear for a judgment-debtor examination, (ECF

 No. 13). The defendants, however, refused to produce the records requested in the citations. (ECF

 No. 15). As a result, Magistrate Judge Sison ordered Defendant Edwards “to appear . . . and show

 cause as to why he should not be held in contempt . . . .” (Id.).

        Defendant Edwards appeared for the combined judgment-debtor examination and show-
 cause hearing, but he still did not produce the requested records. (ECF No. 16).
                Defendant Edwards acknowledged that he received the citations
                and that he knew such citations requested him to produce various
                documentation. Defendant Edwards then indicated he was in the
                process of filing bankruptcy and requested 30 days to submit the
                documentation after he found an attorney. Plaintiff’s counsel
                hesitated at consenting to the 30 days given that there was some
                concern over the potential dissipation of assets in light of


                                                —2—
Case 4:20-mc-00001-JPG-GCS Document 23 Filed 04/13/21 Page 3 of 5 Page ID #159




                Defendant Edwards’s intent to file bankruptcy. Despite the fact
                that Defendant Edwards did not bring the required documentation,
                Plaintiff’s counsel asked for permission to proceed with the
                hearing and examine Defendant Edwards about his assets, which
                the Court permitted.

                Defendant Edwards began to answer a few biographical questions
                under oath, but he refused to answer any questions about his assets
                after Plaintiff’s counsel started to inquire about vehicles he
                currently owns. The Court admonished him that the citation
                required him to submit to an examination. Defendant Edwards still
                refused to answer any further questions saying he did not want to
                do so without the assistance of an attorney. The Court indicated
                that he did not have the right to refuse to answer any questions
                unless his answers could incriminate him. Defendant Edwards said
                that his answers would not incriminate him. The Court again
                admonished Defendant Edwards that if he refused to answer these
                questions under oath, the undersigned would recommend to the
                district court that he be held in contempt. Defendant Edwards
                persisted in his refusal, and as such, the undersigned found
                Defendant Edwards to be in contempt of court and directed
                Plaintiffs to file a brief regarding fees and costs.

 (ECF No. 19). Accordingly, Magistrate Judge Sison asks the Court to adopt his findings, hold

 Defendant Edwards in contempt, and order compliance with the citations. (Id.). No objection was

 made.

 II.     LAW & ANALYSIS

         A magistrate judge can “conduct hearings, including evidentiary hearings, and . . . submit

 . . . proposed findings of fact and recommendations” for a district judge’s disposition. 28 U.S.C.

 § 636(b)(1)(B). The district judge may then “accept, reject, or modify, in whole or in part, the

 findings or recommendations made by the magistrate judge.” Id. § 636(b)(1)(C). “[A] party that

 disagrees with a magistrate judge’s report and recommendation . . . must file ‘written, specific

 objections’ to the report.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999). But “[i]f

 no objection . . . is made,” then “the district court judge reviews those unobjected portions for clear

 error.” Id.



                                                —3—
Case 4:20-mc-00001-JPG-GCS Document 23 Filed 04/13/21 Page 4 of 5 Page ID #160




        “Civil contempt is ‘a unique civil sanction because its aim is both coercive and

 compensatory.’” S.E.C. v. Hyatt, 621 F.3d 687, 693 (7th Cir. 2010) (quoting Prima Tek II, LLC v.

 Klerk’s Plastic Indus., B.V., 525 F.3d 533, 542 (7th Cir. 2008)). It is appropriate when “clear and

 convincing evidence” shows “that (1) a court order sets forth an unambiguous command; (2) the

 alleged contemnor violated that command; (3) the violation was significant, meaning the alleged

 contemnor did not substantially comply with the order; and (4) the alleged contemnor failed to

 make a reasonable and diligent effort to comply.” Id.

        Magistrate Judge Sison says that civil contempt is appropriate here:

                  Clearly all four factors for a finding of contempt has been
                  established through Defendant Edwards’s conduct in and
                  throughout this case. First, both the April 28, 2020 Order and the
                  June 24, 2020 Show Cause Order set forth unambiguous
                  commands to appear and produce documentation; second,
                  Defendant Edwards violated the Show Cause Order by refusing to
                  produce the documents and refusing to respond to questions
                  regarding his assets; third the violation was significant; and fourth
                  Defendant Edwards failed to make a reasonable and diligent effort
                  to comply.

  (ECF No. 19).

        The Court agrees and finds that the R. & R. is not clearly erroneous.

III.    CONCLUSION

        The Court:

                  •   ADOPTS Magistrate Judge Sison’s R. &. R;

                  •   ORDERS Defendant Edwards to produce the records
                      enumerated in the Edwards Citation to counsel for the
                      Plaintiffs/Judgment Creditors at 311 S. Wacker Drive,
                      Suite 1050, Chicago, Illinois 60606, within ten days;

                  •   ORDERS Defendant Edwards to produce the records
                      enumerated in the ESI Citation to counsel for the
                      Plaintiffs/Judgment Creditors at 311 S. Wacker Drive,
                      Suite 1050, Chicago, Illinois 60606, within ten days;


                                                 —4—
Case 4:20-mc-00001-JPG-GCS Document 23 Filed 04/13/21 Page 5 of 5 Page ID #161




              •   ORDERS Defendant Edwards to pay $2,830.30 in attorney’s
                  fees and costs incurred by the Plaintiffs/Judgment Creditors
                  related to the appearance on July 16, 2020, preparation for the
                  hearing and judgment debtor exam, and preparation of the
                  memorandum regarding contempt within ten days;

              •   ORDERS Defendant Edwards to pay a $100.00 per-day
                  penalty, payable to the Plaintiffs/Judgment Creditors, for each
                  day that the records are not received by counsel for the
                  Plaintiffs/Judgment Creditors beyond the 10-day period for
                  production; and

              •   ORDERS Defendant Edwards to appear and answer questions
                  in a court-reported Judgment-Debtor Examination regarding
                  the defendants’ assets to be conducted via remote means.

       IT IS SO ORDERED.

 Dated: Tuesday, April 13, 2021
                                                    S/J. Phil Gilbert
                                                    J. PHIL GILBERT
                                                    UNITED STATES DISTRICT JUDGE




                                            —5—
